DETAILED ACTION
Claim(s) 1-10, 13-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
=The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivanco (USPGPub No. 2021/0045131) in view of Feng (USPGPub No. 2013/0223402) in view of Kwon (US 20070109956 A1) in view of Zevallos (USPGPub No. 2020/0236515).


In regards to claim 10, Vivanco (USPGPub No. 2021/0045131) teaches a computer-implemented method, comprising: under control of one or more processors: 
monitoring a PDSCH utilization associated with the LTE traffic; 
determining that the PDSCH utilization is greater than a predetermined PDSCH threshold ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”); 
determining a PDCCH utilization associated with the LTE traffic at the base station node;
determining that the PDCCH utilization is less than, greater than, or equal to a predetermined PDCCH threshold; 
([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”);
 selecting, as a selected resource allocation algorithm a resource allocation algorithm to
generating a set of computer-executable instructions for delivery to the base station node  to 
The method of Vivanco differs from the method of claim 10, in that Vivanco is silent on the following steps (1) determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device; (2) selecting, as a selected resource allocation algorithm a resource allocation algorithm to (i) allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization and (ii) an individual PRB to carry data associated with the NB-IoT device or (iii) an individual PRB group to carry data associated with the NB-IoT devicethat dynamically allocate the PRBs at the PDSCH, based at least in part on the selected resource allocation algorithm.
Despite these differences similar features have been seen in other prior art involving resource allocation. Feng (USPGPub No. 2013/0223402) [Par.  0063 – Par. 0071] for example teaches selecting of a resource allocation algorithm that dynamically allocates PRBs  and generating instructions that deliver to a network node the dynamically allocated PRBS at the PDSCH in order to mitigate an overload/congestion situation. Feng teaches selecting a resource allocation algorithm to allocate PRBs to traffic associated with a wireless device, based on congestion; and generating instructions for delivery to a base station node that dynamically allocate PRBs, based on the selected resource allocation algorithm .
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify to modify Vivanco to arrive at where (2) selecting, as a selected resource allocation algorithm a resource allocation algorithm to (i) allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization as similarly seen in Vivanco in order to provide a benefit of allocating resources according to varying conditions.

The combined teachings of Vivanco in view of Feng further differ from claim 10 in that the combined teachings are silent on (2) selecting, as the selected resource allocation algorithm a resource allocation algorithm to allocate…(ii) an individual PRB to carry data associated with the NB-IoT device or (iii) an individual PRB group to carry data associated with the NB-IoT device;
Despite these differences similar features have been seen in other prior art features involving the allocation of resources. Kwon [Par. 51](US 20070109956 A1) teaches an allocation where time-frequency resources are allocated in units of individual resource blocks, “[0051] A resource block distributor 309 receives the sub-packet generated by the HARQ function unit 307, and distributes the received sub-packet according to priority predetermined for a plurality of individual resource blocks allocated to a corresponding user. The priority is determined using the reliability obtained taking the channel situation or modulation scheme into consideration. A method for determining the priority will be described in detail hereinbelow.”
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Vivanco in view of Feng in light of the teachings of Kwon to arrive at (2) selecting, as a selected resource allocation algorithm a resource allocation algorithm to (i) allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization and (ii) an individual PRB to carry data associated with the NB-IoT devicein order to provide a benefit of controlling the allocating time frequency resources by allocating those resources at a particular granularity, the level of individual PRBs.
The combined teachings of Vivanco in view of Feng in view of Kwon further differ from claim 10, in that the combined teachings are silent on determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device, despite these differences similar features have been seen in other prior art of record. Zevallos [Par. 80] for example teaches determining whether traffic is associated with a LTE device, “[0080] As shown at block 610, the PGW 602 may be capable of detecting incoming user traffic, such as traffic 608a for example. In response to detecting such user traffic, the PGW 602 determines whether the incoming user traffic, including but not limited to the incoming traffic 608a, is under a configured limit that is part of a threshold set associated with the PGW 602 and/or the NB-IoT device associated with traffic 608. In some example implementations, the threshold set is a part of a local configuration applied to the PGW 602.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further to modify Vivanco in view of Feng in view of Kwon arrive at a feature for determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device, as similarly seen in  Zevallos in order to delivery traffic control tailored to specific types of traffic.

Other comments and Remarks
For the sake of clarity and compact prosecution and to avoid issues with respect to USC 101 (abstract ideas) it suggested that claims be amended in the following manner:
Claim 10, “transmitting a set of computer-executable instructions 
Claim 16, “…transmitting a DCI message on a PDCCH to the base station node, the DCI message to assign an individual PRB to carry data associated with the NB-IoT”


Allowable Subject Matter
Claim(s) 1-9, 16-20 are allowed.
Claim(s) 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476